Title: To James Madison from Robert R. Livingston, 5 February 1803
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 5th. Feby 1803
Not knowing where to direct the enclosed I submit to your care. The bearer of this to Nantes waits so that I can write you nothing but that the Loussiana [sic] armament is still ice bound. The floridas not yet ceded owing I believe to some difficulty about parma & the solicitude of the Emperor of Russia to provide for the King of Sardinia. Spain is however prepared to make the cession & I presume it will be done. I have precise answers from you to none of my enquiries & am much at a loss how to act. Genl Lafayette fell down three days ago & broke his thigh. He is very ill but so zealously our friend that I hope something will be done for him. I have much to say but am not allowed to enlarge you shall hear from me by the first safe conveyance. I am Dr Sir with the highest essteem & respect Your Most Obt hum: Servt.
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8). Docketed by Wagner. Enclosure not identified.


